DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10-11, 14-15, 17, 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersen et al. (US 5,482,438 A).
Regarding Claim 1, Anderson discloses a system for infusing a fluid medicament into a patient (Figs. 1, 3, 5, BA, 31A-31D, 38; Col. 6, Lns.23-25 regarding an ambulatory infusion pump mounted to an ambulatory patient) which comprises: a collapsible reservoir (solution bag 64, Fig. 3) for holding the fluid medicament (IV ... fluid supply, Col. 7, Lns. 11-15); a cannula (at catheter 18, Fig. 1, a needle/catheter 18 for intravenous infusion of medication from the pump to the ambulatory patient, Col. 6, Lns. 32-35, an outlet end ... a cannula, Col. 1, Lns. 31-35); a hollow, elastomeric tube (elastomeric conduit 132, Fig. 8A, an elastomeric conduit or a pump chamber assembly 132, Col. 8, Lns. 30-33) formed with a lumen (inside elastomeric conduit 132, Fig. 31A) and having an upstream end (at inlet clip 146, Fig. 8A) connected in fluid communication (as shown in Fig. 3) with the reservoir (solution bag 64) of fluid medicament (IV ... fluid supply, Col. 7, Lns. 11-15) and a downstream end (at outlet clip 148, Fig. 8A) connected in fluid communication (as shown in Fig. 1) with the cannula (at catheter 18); and a manipulator (between inlet valve pincher 122 and outlet valve pincher 124, Fig. 5) adapted for engagement with a tube section (at elastomeric conduit 132) of the elastomeric tube (elastomeric conduit 132) between the upstream end (at inlet clip 146, Fig. 8A) and the downstream end (at outlet clip 148) of the elastomeric tube (elastomeric conduit 132), wherein the tube section (at elastomeric conduit 132) is manipulated to create a low fluid pressure, pLo (creating a negative pressure for refill of the pump chamber, Col. 8, Lns. 53-58), at the upstream end (at inlet clip 146) of the elastomeric tube (elastomeric conduit 132) to draw fluid medicament (IV ... fluid supply, Col. 7, Lns. 11-15) into the tube section (at elastomeric conduit 132) from the reservoir (solution bag 64, Fig. 3) and, alternately, to create a high fluid pressure, pHi (an increased back pressure, Col. 8, Ln. 65-Col. 9, Ln. 1 ), at the downstream end (at outlet clip 148, Fig. 8A) of the elastomeric tube (elastomeric conduit 132) to push fluid medicament (IV ... fluid supply, Col. 7, Lns. 11-15) through the cannula (at catheter 18, Fig. 1) from the tube section (at elastomeric conduit 132, Fig. 8A) to infuse fluid medicament (IV ... fluid supply, Col. 7, Lns.11-15) into the patient (ambulatory patient 14, Fig. 1 ).
Regarding Claim 2, Anderson discloses the system of claim 1 further comprising a chassis (rigid housing back 22, Fig. 5) adapted to receive and hold (between registration pins 118) the elastomeric tube (elastomeric conduit 132), and wherein the manipulator (between inlet valve pincher 122 and outlet valve pincher 124) is mounted on the chassis (rigid housing back 22) for engagement with the tube section (at elastomeric conduit 132) of the elastomeric tube (elastomeric conduit 132).
Regarding Claim 3, Anderson discloses the system of claim 2 wherein the manipulator (between inlet valve pincher 122 and outlet valve pincher 124, Fig. 5) creates a reciprocating constrict/dilate action (as shown in Figs. 31A-31D) along the tube section (at elastomeric conduit 132, Fig. 5), and comprises: a platen (floating platen assembly 96) mounted (through hinges 52, 54) on the chassis (rigid housing back 22); an upstream pincher (inlet valve pincher 122) mounted on the chassis (rigid housing back 22) and located adjacent (as shown in Fig. 3) the reservoir (solution bag 64); a downstream pincher (outlet valve pincher 124, Fig. 5) mounted on the chassis (rigid housing back 22) and located adjacent (as shown in Fig. 1) the cannula (at catheter 18), wherein the upstream (inlet valve pincher 122, Fig. 5) and downstream pinchers (outlet valve pincher 124) act in concert with each other in a close/open (as shown in Fig. 31D) and open/close changeover operation (as shown in Fig. 31A) to individually and separately occlude the elastomeric tube (elastomeric conduit 132, Fig. 5) against the platen (floating platen assembly 96); and a piston (plunger 120) mounted on the chassis (rigid housing back 22) to provide a reciprocating motion (as shown in Figs. 31A-31D) against a portion of the tube section (at elastomeric conduit 132, Fig. 5) located between the upstream (inlet valve pincher 122) and downstream pinchers (outlet valve pincher 124), wherein the piston (plunger 120) is advanced toward the platen (floating platen assembly 96) when the downstream pincher (outlet valve pincher 124) is open (as shown in Fig. 31D), to constrict the lumen (inside elastomeric conduit 132) of the tube section (at elastomeric conduit 132) therebetween (as shown in Fig. 31D) and create a high pressure pHi (an increased back pressure, Col. 8, Ln. 65-Col. 9, Ln. 1) to push fluid medicament (IV ... fluid supply, Col. 7, Lns. 11-15) from the tube section (at elastomeric conduit 132, Fig. 5) and through the cannula (at catheter 18, Fig. 1 ), and wherein the piston (plunger 120, Fig. 5) is alternately withdrawn (as shown in Fig. 31A) from the platen (floating platen assembly 96, Fig. 5) when the upstream pincher (inlet valve pincher 122) is open (as shown in Fig. 31A), to dilate the lumen (inside elastomeric conduit 132) of the tube section (at elastomeric conduit 132) and create a low pressure pLo (creating a negative pressure for refill of the pump chamber, Col. 8, Lns. 53-58) to draw fluid medicament (IV ... fluid supply, Col. 7, Lns. 11-15) from the reservoir (solution bag 64, Fig. 3) and into the tube section (at elastomeric conduit 132, Fig. 5).
Regarding Claim 4, Anderson discloses the system of claim 3 wherein the tube section (at elastomeric conduit 132, Fig. 31A) of the elastomeric tube (elastomeric conduit 132) is memory biased (relies upon the resilience of the pump chamber material to return the pump chamber to an uncompressed state, Col. 8, Lns. 53-58) to return to a configuration with a dilated lumen (inside elastomeric conduit 132), and wherein the lumen (inside elastomeric conduit 132) of the tube section (at elastomeric conduit 132) is increasingly dilated (as shown in Fig. 31A) as the piston (plunger 120) is being withdrawn (as shown in Fig. 31A).
Regarding Claim 5, Anderson discloses the system of claim 4 wherein each close/open (as shown in Fig. 31D) and open/close changeover operation (as shown in Fig. 31A) is accomplished after a predetermined time interval (correct time intervals, Col. 27, Lns. 53-59) when the upstream pincher (inlet valve pincher 122) and the downstream pincher (outlet valve pincher 124) are both closed (as shown in Fig. 31C).
Regarding Claim 6, Anderson discloses the system of claim 5 wherein pHi (an increased back pressure, Col. 8, Ln. 65-Col. 9, Ln. 1) is greater than pLo (pHi > pLo) (creating a negative pressure for refill of the pump chamber, Col. 8, Lns. 53-58) and the difference between pHi (an increased back pressure, Col. 8, Ln. 65-Col. 9, Ln. 1) and pLo (creating a negative pressure for refill of the pump chamber, Col. 8, Lns. 53-58) is less than 5 psi (pHi - pLo < 5 psi) (it is determined whether the pump chamber pressure is greater than or equal to three psi above the inlet line pressure, Col. 36, Lns. 48-50).
Regarding claim 10, Anderson discloses a system for infusing a fluid medicament into a patient (Figs. 1, 3, 5, BA, 31A-31D, 38; Col. 6, Lns.23-25 regarding an ambulatory infusion pump mounted to an ambulatory patient)  during a duty cycle (pumping cycle, Col. 14, Lns. 20-25) which comprises: a chassis (rigid housing back 22, Fig. 5); a platen (floating platen assembly 96) mounted (through hinges 52, 54) on the chassis (rigid housing back 22); 5an upstream pincher (inlet valve pincher 122) mounted on the chassis (rigid housing back 22) and located adjacent (as shown in Fig. 3) the reservoir (solution bag 64); a downstream pincher (outlet valve pincher 124, Fig. 5) mounted on the chassis (rigid housing back 22) and located adjacent (as shown in Fig. 1) a cannula (at catheter 18, Fig. 1, a needle/catheter 18 for intravenous infusion of medication from the pump to the ambulatory patient, Col. 6, Lns. 32-35, an outlet end ... a cannula, Col. 1, Lns. 31-35), wherein the upstream and downstream pinchers interact with each other in a close/open (as shown in Fig. 31D) and open/close changeover operation (as shown in Fig. 31A) to individually occlude an elastomeric tube (elastomeric conduit 132, Fig. 5)  against the platen (floating platen assembly 96); and a piston (plunger 120) mounted on the chassis (rigid housing back 22) to provide a reciprocating motion (as shown in Figs. 31A-31D) against a portion of a tube section (at elastomeric conduit 132, Fig. 5) located between the upstream (inlet valve pincher 122) and downstream pinchers (outlet valve pincher 124), wherein the piston (plunger 120) is advanced toward the platen (floating platen assembly 96) 15when the downstream pincher (outlet valve pincher 124) is open (as shown in Fig. 31D), to constrict the lumen (inside elastomeric conduit 132) of the tube section (at elastomeric conduit 132) therebetween (as shown in Fig. 31D) and create a high pressure pHi (an increased back pressure, Col. 8, Ln. 65-Col. 9, Ln. 1) to push fluid medicament (IV ... fluid supply, Col. 7, Lns. 11-15) from the tube section (at elastomeric conduit 132, Fig. 5) and through the cannula (at catheter 18, Fig. 1 ), and wherein the piston (plunger 120, Fig. 5) is alternately withdrawn (as shown in Fig. 31A) from the platen (floating platen assembly 96, Fig. 5) when the upstream pincher (inlet valve pincher 122) is open (as shown in Fig. 31A), to dilate the lumen (inside elastomeric conduit 132) of the tube section (at elastomeric conduit 132) and create a low pressure pLo (creating a negative pressure for refill of the pump chamber, Col. 8, Lns. 53-58) to draw fluid medicament (IV ... fluid supply, Col. 7, Lns. 11-15) from the reservoir (solution bag 64, Fig. 3) and into the tube section (at elastomeric conduit 132, Fig. 5).
Regarding Claim 11, Anderson discloses the system of claim 10 wherein during the duty cycle (pumping cycle, Col. 14, Lns. 20-25), the piston (plunger 120, Fig. 31A) withdraws (as shown in Fig. 31A) when the upstream pincher (inlet valve pincher 122) and the downstream pincher (outlet valve pincher 124) are respectively open/close (as shown in Fig. 31A), and the piston (plunger 120) advances (as shown in Fig. 31D) when the upstream pincher (inlet valve pincher 122) and the downstream pincher (outlet valve pincher 124) are respectively close/open (as shown in Fig. 31D).  
Regarding Claim 14, Anderson discloses the system of claim 10 wherein pHi (an increased back pressure, Col. 8, Ln. 65-Col. 9, Ln. 1) is greater than pLo (pHi > pLo) (creating a negative pressure for refill of the pump chamber, Col. 8, Lns. 53-58) and the difference between pHi (an increased back pressure, Col. 8, Ln. 65-Col. 9, Ln. 1) and pLo (creating a negative pressure for refill of the pump chamber, Col. 8, Lns. 53-58) is less than 5 psi (pHi - pLo < 5 psi) (it is determined whether the pump chamber pressure is greater than or equal to three psi above the inlet line pressure, Col. 36, Lns. 48-50).
Regarding Claim 15, Anderson discloses the system of claim 10 wherein each close/open (as shown in Fig. 31D) and open/close changeover operation (as shown in Fig. 31A) is accomplished after a predetermined time interval (correct time intervals, Col. 27, Lns. 53-59) when the upstream pincher (inlet valve pincher 122) and the downstream pincher (outlet valve pincher 124) are both closed (as shown in Fig. 31C).
Regarding Claim 17, Anderson discloses a method for operating a device to infuse a fluid medicament into a patient (Figs. 1, 3, 5, 8A, 31A; Col. 6, Lns. 23-25 regarding an ambulatory infusion pump mounted to an ambulatory patient) which comprises the steps of: providing a disposable component (at solution bag 64, Fig. 3, brought into fluid communication with the solution bag 64, Col. 7, Lns. 15-18, adapted to accept a disposable pump chamber assembly, Col. 1, Lns. 27-31) comprising a collapsible reservoir (solution bag 64) for holding the fluid medicament (IV ... fluid supply, Col. 7, Lns. 11-15), a cannula (at catheter 18, Fig. 1, a needle/catheter 18 for intravenous infusion of medication from the pump to the ambulatory patient, Col. 6, Lns. 32-35, an outlet end ... a cannula, Col. 1, Lns. 31-35), and an elastomeric tube (elastomeric conduit 132, Fig. 8A, an elastomeric conduit or a pump chamber assembly 132, Col. 8, Lns. 30-33) formed with a lumen (inside elastomeric conduit 132, Fig. 31A) and having an upstream end (at inlet clip 146, Fig. 8A) connected in fluid communication (as shown in Fig. 3) with the reservoir (solution bag 64) of fluid medicament (IV ... fluid supply, Col. 7, Lns. 11-15) and a downstream end (at outlet clip 148, Fig. 8A) connected in fluid communication (as shown in Fig. 1) with the cannula (at catheter 18); engaging a section of the tube (at elastomeric conduit 132, Fig. 5) with a manipulator (between inlet valve pincher 122 and outlet valve pincher 124) between the upstream end (at inlet clip 146, Fig. 8A) and the downstream end (at outlet clip 148) of the elastomeric tube (elastomeric conduit 132); and operating the manipulator (between inlet valve pincher 122 and outlet valve pincher 124, Fig. 5) in accordance with a predetermined protocol (pumping sequence, Col. 8, Lns. 58-59) to create a low fluid pressure, pLo (creating a negative pressure for refill of the pump chamber, Col. 8, Lns. 53-58), at the upstream end (at inlet clip 146, Fig. 8A) of the elastomeric tube (elastomeric conduit 132) to draw fluid medicament (IV ... fluid supply, Col. 7, Lns. 11-15) into the tube section (at elastomeric conduit 132) from the reservoir (solution bag 64, Fig. 3), and to create a high fluid pressure, pHi (an increased back pressure, Col. 8, Ln. 65-Col. 9, Ln. 1 ), at the downstream end (at outlet clip 148, Fig. 8A) of the elastomeric tube (elastomeric conduit 132) to push fluid medicament (IV ... fluid supply, Col. 7, Lns. 11-15) through the cannula (at catheter, 18, Fig. 1) from the tube section (at elastomeric conduit 132, Fig. 8A) to infuse fluid medicament (IV ... fluid supply, Col. 7, Lns. 11-15) into the patient (ambulatory patient 14, Fig. 1).
Regarding Claim 21, Anderson discloses a method for operationally assembling an intravenous infusion pump to infuse a fluid medicament into a user (Figs. 1, 3, 5, 8A, 31A-31D, 38; Col. 6, Lns. 23-25 regarding an ambulatory infusion pump mounted to an ambulatory patient) which comprises the steps of: acquiring a portable infusion pump (ambulatory infusion pump 10, Fig. 1 ), wherein the infusion pump (ambulatory infusion pump 10) includes a chassis (rigid housing back 22, Fig. 5) formed with a recess (cylindrical hole 220) and has a manipulator (between inlet valve pincher 122 and outlet valve pincher 124) mounted on the chassis (rigid housing back 22), wherein the manipulator (between inlet valve pincher 122 and outlet valve pincher 124) is formed with a receiver channel (between registration pins 118); obtaining a disposable unit (at solution bag 64, Fig. 3, brought into fluid communication with the solution bag 64, Col. 7, Lns. 15-18, adapted to accept a disposable pump chamber assembly, Col. 1, Lns. 27-31) containing the fluid medicament (IV ... fluid supply, Col. 7, Lns. 11-15) to be infused (administered by the ambulatory infusion pump, Col. 6, Lns. 25-28), wherein the disposable unit (at solution bag 64) includes a hollow, elastomeric tube (elastomeric conduit 132, Fig. 5, an elastomeric conduit or a pump chamber assembly 132, Col. 8, Lns. 30-33) having an upstream end (at inlet clip 146, Fig. 8A) connected in fluid communication (as shown in Fig. 3) with a collapsible reservoir (solution bag 64) holding the fluid medicament (IV ... fluid supply, Col. 7, Lns. 11-15), and a downstream end (at outlet clip 148, Fig. 8A) connected in fluid communication (as shown in Fig. 1) with a cannula (at catheter 18, Fig. 1, a needle/catheter 18 for intravenous infusion of medication from the pump to the ambulatory patient, Col. 6, Lns. 32-35, an outlet end ... a cannula, Col. 1, Lns. 31-35); engaging a section of the elastomeric tube (at elastomeric conduit 132, Fig. 5) of the disposable unit (at solution bag 64, Fig. 3) between the upstream end (at inlet clip 146, Fig. 8A) and the downstream end (at outlet clip 148) of the elastomeric tube (elastomeric conduit 132, Fig. 5) with the receiver channel (between registration pins 118) of the manipulator (between inlet valve pincher 122 and outlet valve pincher 124), for manipulation of the tube section (at elastomeric conduit 132) by the manipulator (between inlet valve pincher 122 and outlet valve pincher 124) to create a low fluid pressure, pLo (creating a negative pressure for refill of the pump chamber, Col. 8, Lns. 53-58), at the upstream end (at inlet clip 146, Fig. 8A) of the elastomeric tube (elastomeric conduit 132) to draw fluid medicament (IV ... fluid supply, Col. 7, Lns. 11-15) into the tube section (at elastomeric conduit 132) from the reservoir (solution bag 64, Fig. 3) and, alternately, to create a high fluid pressure, pHi (an increased back pressure, Col. 8, Ln. 65-Col. 9, Ln. 1), at the downstream end (at outlet clip 148, Fig. 8A) of the elastomeric tube (elastomeric conduit 132); and inserting the cannula (at catheter 18, Fig. 1) into body tissue (as shown in Fig. 1) of a user (ambulatory patient 14).
Regarding Claim 22, Anderson discloses the method of claim 21 wherein the manipulator (between inlet valve pincher 122 and outlet valve pincher 124, Fig. 5) creates a reciprocating constrict/dilate action (as shown in Figs. 31A-31D) along the tube section (at elastomeric conduit 132, Fig. 5), and comprises: a platen (floating platen assembly 96) mounted (through hinges 52, 54) on the chassis (rigid housing back 22); an upstream pincher (inlet valve pincher 122) mounted on the chassis (rigid housing back 22) and located adjacent (as shown in Fig. 3) the reservoir (solution bag 64); a downstream pincher (outlet valve pincher 124, Fig. 5) mounted on the chassis (rigid housing back 22) and located adjacent (as shown in Fig. 1) the cannula (at catheter 18), wherein the upstream (inlet valve pincher 122, Fig. 5) and downstream pinchers (outlet valve pincher 124) act in concert with each other in a close/open (as shown in Fig. 31D) and open/close changeover operation (as shown in Fig. 31A) to individually and separately occlude the elastomeric tube (elastomeric conduit 132, Fig. 5) against the platen (floating platen assembly 96); and a piston (plunger 120) mounted on the chassis (rigid housing back 22) to provide a reciprocating motion (as shown in Figs. 31A-31D) against a portion of the tube section (at elastomeric conduit 132, Fig. 5) located between the upstream (inlet valve pincher 122) and downstream pinchers (outlet valve pincher 124), wherein the piston (plunger 120) is advanced toward the platen (floating platen assembly 96) when the downstream pincher (outlet valve pincher 124) is open (as shown in Fig. 31D), to constrict the lumen (inside elastomeric conduit 132) of the tube section (at elastomeric conduit 132) therebetween (as shown in Fig. 31D) and create a high pressure pHi (an increased back pressure, Col. 8, Ln. 65-Col. 9, Ln. 1) to push fluid medicament (IV ... fluid supply, Col. 7, Lns. 11-15) from the tube section (at elastomeric conduit 132, Fig. 5) and through the cannula (at catheter 18, Fig. 1), and wherein the piston (plunger 120, Fig. 5) is alternately withdrawn (as shown in Fig. 31A) from the platen (floating platen assembly 96, Fig. 5) when the upstream pincher (inlet valve pincher 122) is open (as shown in Fig. 31A), to dilate the lumen (inside elastomeric conduit 132) of the tube section (at elastomeric conduit 132) and create a low pressure pLo (creating a negative pressure for refill of the pump chamber, Col. 8, Lns. 53-58) to draw fluid medicament (IV ... fluid supply, Col. 7, Lns. 11-15) from the reservoir (solution bag 64, Fig. 3) and into the tube section (at elastomeric conduit 132, Fig. 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8, 12-13, 18-20, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (US 5,482,438 A) in view of Jassawalla (US 4,199,307 A).
Regarding Claim 7, Anderson discloses the system of claim 3 wherein during a duty cycle (pumping cycle, Col. 14, Lns. 20-25), the piston (plunger 120, Fig. 31A) withdraws (as shown in Fig. 31A) when the upstream pincher (inlet valve pincher 122) and the downstream pincher (outlet valve pincher 124) are respectively open/close (as shown in Fig. 31A), and the piston (plunger 120) advances (as shown in Fig. 31D) when the upstream pincher (inlet valve pincher 122) and the downstream pincher (outlet valve pincher 124) are respectively close/open (as shown in Fig. 31D) in accordance with a timeline t1-4 (pumping cycle, Col. 14, Lns. 20-25). Anderson fails to explicitly disclose wherein: t0 - t1 is a time interval when both the upstream and the downstream pinchers are closed to begin the duty cycle; t1 - t2 is a time interval when the downstream pincher remains closed while the upstream pincher is opened and the piston is withdrawn to create pLo in the lumen to draw fluid medicament into the tube through the upstream end of the tube; t2 is a time for the pincher changeover operation; t2 - t3 is a time interval when the upstream pincher is now closed and the downstream pincher is open as the piston is advanced to create pHi in the lumen to expel fluid medicament from the tube through the downstream end of the tube; t3 - t4 is a time interval when both the upstream and the downstream pinchers are closed to end the duty cycle; and t4 = t0 to begin a new duty cycle.
Jassawalla is in the art of a medical infusion system (Col. 2, Lns. 47-50) and teaches wherein: t0 - t1 (Fig. 5 showing movable members 63, 65 at occluded position) is a time interval when both upstream (movable member 63, Fig. 3) and downstream pinchers (movable member 65) are closed (at occluded position, Fig. 5) to begin a duty cycle (as shown in Fig. 5); t1 - t2 (Fig. 5 showing movable member 65 at occluded position while movable member 63 is at fully open position as movable member 67 moves toward fully open position) is a time interval when the downstream pincher (movable member 65, Fig. 3) remains closed (at occluded position, Fig. 5) while the upstream pincher (movable member 63, Fig. 3) is opened (at fully open position, Fig. 5) and a piston (movable member 67, Fig. 3) is withdrawn (toward fully open position, Fig. 5) to create pLo (suction (negative pressure) created by the retraction of the member 67, Col. 4, Lns. 49-52) in a lumen (inside conduit means 17, Fig. 3) to draw fluid medicament (fluid from a fluid reservoir, Col. 3, Lns. 18-21) into a tube (conduit means 17) through an upstream end (at sleeve 105) of the tube (conduit means 17); t2 (Fig. 5 showing a changeover of movable member 63, movable member 65) is a time for the pincher changeover operation (as shown in Fig. 5); t2 - t3 (Fig. 5 showing movable member 63 at occluded position while movable member 65 is at fully open position as movable member 67 moves toward occluded position) is a time interval when the upstream pincher (movable member 63, Fig. 3) is now closed (at occluded position, Fig. 5) and the downstream pincher (movable member 65, Fig. 3) is open (at fully open position, Fig. 5) as the piston (movable member 67, Fig. 3) is advanced to create pHi (movable member 67 moves ... during the pumping stroke, Col. 4, Lns. 61-63) in the lumen (inside conduit means 17) to expel fluid medicament (fluid from a fluid reservoir, Col. 3, Lns. 18-21) from the tube (conduit means 17) through a downstream end (at sleeve 107) of the tube (conduit means 17); t3 - t4 (Fig. 5 showing movable member 63 and movable member 65 at occluded position) is a time interval when both the upstream (movable member 63, Fig. 3) and the downstream pinchers (movable member 65) are closed (at occluded position, Fig. 5) to end the duty cycle (as shown in Fig. 5); and t4 = t0 to begin a new duty cycle (as shown in Fig. 5). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the time line of Anderson to include wherein: t0 - t1 is a time interval when both the upstream and the downstream pinchers are closed to begin the duty cycle; t1 - t2 is a time interval when the downstream pincher remains closed while the upstream pincher is opened and the piston is withdrawn to create pLo in the lumen to draw fluid medicament into the tube through the upstream end of the tube; t2 is a time for the pincher changeover operation; t2 - t3 is a time interval when the upstream pincher is now closed and the downstream pincher is open as the piston is advanced to create  pHi in the lumen to expel fluid medicament from the tube through the downstream end of the tube; t3 - t4 is a time interval when both the upstream and the downstream pinchers are closed to end the duty cycle; and t4 = t0 to begin a new duty cycle as taught by Jassawalla for the purpose of providing motion versus degrees of shaft rotation for movable members and thereby ensure that the system is in readiness for a next displacement stroke (Jassawalla, Col. 4, Ln. 67-Col. 5, Ln. 17).
Regarding Claim 8, modified Anderson discloses the system of claim 7. Anderson fails to explicitly disclose further comprising: a camshaft mounted on the chassis for rotation around an axis; a piston cam affixed to the camshaft and positioned on the chassis for cooperation with the piston during the duty cycle to withdraw the piston from the tube during the time interval t1 - t2 and to advance the piston toward the tube during the time interval t2 - t3; an upstream cam affixed to the camshaft and positioned on the chassis for cooperation with the upstream pincher to open the upstream pincher during the time interval t1 - t2; a downstream cam affixed to the camshaft and positioned on the chassis for cooperation with the downstream pincher to open the downstream pincher during the time interval t2- t3; and a torque motor mounted on the chassis and engaged with the camshaft for simultaneously rotating the piston cam, the upstream cam and the downstream cam during the duty cycle.
Jassawalla is in the art of a medical infusion system (Col. 2, Lns. 47-50) and teaches further comprising: a camshaft (cam shaft 97, Fig. 3) mounted on a chassis (at housing 33, Fig. 1) for rotation around an axis (axis along cam shaft 97, Fig. 3); a piston cam (cam 95) affixed to the camshaft (cam shaft 97) and positioned on the chassis (at housing 33, Fig. 1) for cooperation with a piston (movable member 67, Fig. 3) during a duty cycle (as shown in Fig. 5) to withdraw the piston (movable member 67, Fig. 3) from a tube (conduit means 17) during a time interval t1 - t2 (Fig. 5 showing movable member 65 at occluded position while movable member 63 is at fully open position as movable member 67 moves toward fully open position) and to advance the piston (movable member 67, Fig. 3) toward the tube (conduit means 17) during a time interval t2 – t3 (Fig. 5 showing movable member 63 at occluded position while movable member 65 is at fully open position as movable member 67 moves toward occluded position); an upstream cam (cam 91, Fig. 3) affixed to the camshaft (cam shaft 97) and positioned on the chassis (at housing 33, Fig. 1) for cooperation with the upstream pincher (movable member 63, Fig. 3) to open the upstream pincher (movable member 63) during the time interval t1 - t2 (Fig. 5 showing movable member 65 at occluded position while movable member 63 is at fully open position as movable member 67 moves toward fully open position); a downstream cam (cam 93, Fig. 3) affixed to the camshaft (cam shaft 97) and positioned on the chassis (at housing 33, Fig. 1) for cooperation with a downstream pincher (movable member 65) to open the downstream pincher (movable member 65) during the time interval t2- t3 (Fig. 5 showing movable member 63 at occluded position while movable member 65 is at fully open position as movable member 67 moves toward occluded position); and a torque motor (driving motor 103, Fig. 3) mounted on the chassis (at housing 33, Fig. 1) and engaged with the camshaft (cam shaft 97, Fig. 3) for simultaneously rotating the piston cam (cam 95), the upstream cam (cam 91) and the downstream cam (cam 93) during the duty cycle (as shown in Fig. 5). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the chassis of Anderson to include further comprising: a camshaft mounted on the chassis for rotation around an axis; a piston cam affixed to the camshaft and positioned on the chassis for cooperation with the piston during the duty cycle to withdraw the piston from the tube during the time interval t1 - t2 and to advance the piston toward the tube during the time interval t2 - t3; an upstream cam affixed to the camshaft and positioned on the chassis for cooperation with the upstream pincher to open the upstream pincher during the time interval t1 - t2; a downstream cam affixed to the camshaft and positioned on the chassis for cooperation with the downstream pincher to open the downstream pincher during the time interval t2- t3; and a torque motor mounted on the chassis and engaged with the camshaft for simultaneously rotating the piston cam, the upstream cam and the downstream cam during the duty cycle as taught by Jassawalla for the purpose of providing cams with a motor for incremental control over the members and thereby ensure that the movable members move in a desired sequence (Jassawalla, Col. 4, Lns. 37-46).
Regarding Claim 12, Anderson discloses the system of claim 11 wherein the duty cycle is completed within a time duration t1-4 (pumping cycle, Col. 14, Lns. 20-25). Anderson fails to explicitly disclose wherein: t0 - t1 is a time interval when both the upstream and the downstream pinchers are closed to begin the duty cycle; t1 - t2 is a time interval when the downstream pincher remains closed while the upstream pincher is opened and the piston is withdrawn to create pLo in the lumen to draw fluid medicament into the tube through the upstream end of the tube; t2 is a time for the pincher changeover operation; t2 - t3 is a time interval when the upstream pincher is now closed and the downstream pincher is open as the piston is advanced to create pHi in the lumen to expel fluid medicament from the tube through the downstream end of the tube; t3 - t4 is a time interval when both the upstream and the downstream pinchers are closed to end the duty cycle; and t4 = t0 to begin a new duty cycle. 
Jassawalla is in the art of a medical infusion system (Col. 2, Lns. 47-50) and teaches wherein: t0 - t1 (Fig. 5 showing movable members 63, 65 at occluded position) is a time interval when both upstream (movable member 63, Fig. 3) and downstream pinchers (movable member 65) are closed (at occluded position, Fig. 5) to begin a duty cycle (as shown in Fig. 5); t1 - t2 (Fig. 5 showing movable member 65 at occluded position while movable member 63 is at fully open position as movable member 67 moves toward fully open position) is a time interval when the downstream pincher (movable member 65, Fig. 3) remains closed (at occluded position, Fig. 5) while the upstream pincher (movable member 63, Fig. 3) is opened (at fully open position, Fig. 5) and a piston (movable member 67, Fig. 3) is withdrawn (toward fully open position, Fig. 5) to create pLo (suction (negative pressure) created by the retraction of the member 67, Col. 4, Lns. 49-52) in a lumen (inside conduit means 17, Fig. 3) to draw fluid medicament (fluid from a fluid reservoir, Col. 3, Lns. 18-21) into a tube (conduit means 17) through an upstream end (at sleeve 105) of the tube (conduit means 17); t2 (Fig. 5 showing a changeover of movable member 63, movable member 65) is a time for the pincher changeover operation (as shown in Fig. 5); t2 - t3 (Fig. 5 showing movable member 63 at occluded position while movable member 65 is at fully open position as movable member 67 moves toward occluded position) is a time interval when the upstream pincher (movable member 63, Fig. 3) is now closed (at occluded position, Fig. 5) and the downstream pincher (movable member 65, Fig. 3) is open (at fully open position, Fig. 5) as the piston (movable member 67, Fig. 3) is advanced to create pHi (movable member 67 moves ... during the pumping stroke, Col. 4, Lns. 61-63) in the lumen (inside conduit means 17) to expel fluid medicament (fluid from a fluid reservoir, Col. 3, Lns. 18-21) from the tube (conduit means 17) through a downstream end (at sleeve 107) of the tube (conduit means 17); t3 - t4 (Fig. 5 showing movable member 63 and movable member 65 at occluded position) is a time interval when both the upstream (movable member 63, Fig. 3) and the downstream pinchers (movable member 65) are closed (at occluded position, Fig. 5) to end the duty cycle (as shown in Fig. 5); and t4 = t0 to begin a new duty cycle (as shown in Fig. 5). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the time line of Anderson to include wherein: t0 - t1 is a time interval when both the upstream and the downstream pinchers are closed to begin the duty cycle; t1 - t2 is a time interval when the downstream pincher remains closed while the upstream pincher is opened and the piston is withdrawn to create pLo in the lumen to draw fluid medicament into the tube through the upstream end of the tube; t2 is a time for the pincher changeover operation; t2 - t3 is a time interval when the upstream pincher is now closed and the downstream pincher is open as the piston is advanced to create pHi in the lumen to expel fluid medicament from the tube through the downstream end of the tube; t3 - t4 is a time interval when both the upstream and the downstream pinchers are closed to end the duty cycle; and t4 = t0 to begin a new duty cycle as taught by Jassawalla for the purpose of providing motion versus degrees of shaft rotation for movable members and thereby ensure that the system is in readiness for a next displacement stroke (Jassawalla, Col. 4, Ln. 67-Col. 5, Ln. 17).
Regarding Claim 13, Anderson discloses the system of claim 12. Anderson fails to explicitly disclose further comprising: a camshaft mounted on the chassis for rotation around an axis; a piston cam affixed to the camshaft and positioned on the chassis for cooperation with the piston during the duty cycle to allow the 5withdrawal of the piston from the tube during the time interval t1 - t2 and to advance the piston toward the tube during the time interval t2 - t3; an upstream cam affixed to the camshaft and positioned on the chassis for cooperation with the upstream pincher to open the upstream pincher during the time interval t1 - t2; 10a downstream cam affixed to the camshaft and positioned on the chassis for cooperation with the downstream pincher to open the downstream pincher during the time interval t2 - t3; and a torque motor mounted on the chassis and engaged with the camshaft for simultaneously rotating the piston cam, the upstream cam 15and the downstream cam during a duty cycle.  
Jassawalla is in the art of a medical infusion system (Col. 2, Lns. 47-50) and teaches wherein a manipulator (at cam shaft 97, Fig. 3) further comprises: a camshaft (cam shaft 97) mounted on a chassis (at housing 33, Fig. 1) for rotation around an axis (axis along cam shaft 97, Fig. 3); a piston cam (cam 95) affixed to the camshaft (cam shaft 97) and positioned on the chassis (at housing 33, Fig. 1) for cooperation with a piston (movable member 67, Fig. 3) during a duty cycle (as shown in Fig. 5) to withdraw the piston (movable member 67, Fig. 3) from a, tube (conduit means 17) during a time interval t1 - t2 (Fig. 5 showing movable member 65 at occluded position while movable member 63 is at fully open position as movable member 67 moves toward fully open position) and to advance the piston (movable member 67, Fig. 3) toward the tube (conduit means 17) during a time interval t2 - t3 (Fig. 5 showing movable member 63 at occluded position while movable member 65 is at fully open position as movable member 67 moves toward occluded position); an upstream cam (cam 91, Fig. 3) affixed to the camshaft (cam shaft 97) and positioned on the chassis (at housing 33, Fig. 1) for cooperation with the upstream pincher (movable member 63, Fig. 3) to open the upstream pincher (movable member 63) during the time interval t1 - t2 (Fig. 5 showing movable member 65 at occluded position while movable member 63 is at fully open position as movable member 67 moves toward fully open position); a downstream cam (cam 93, Fig. 3) affixed to the camshaft (cam shaft 97) and positioned on the chassis (at housing 33, Fig. 1) for cooperation with a downstream pincher (movable member 65) to open the downstream pincher (movable member 65) during the time interval t2 - t3 (Fig. 5 showing movable member 63 at occluded position while movable member 65 is at fully open position as movable member 67 moves toward occluded position); and a torque motor (driving motor 103, Fig. 3) mounted on the chassis (at housing 33, Fig. 1) and engaged with the camshaft (cam shaft 97, Fig. 3) for simultaneously rotating the piston cam (cam 95), the upstream cam (cam 91) and the downstream cam (cam 93) during the duty cycle (as shown in Fig. 5). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Anderson to include further comprising: a camshaft mounted on the chassis for rotation around an axis; a piston cam affixed to the camshaft and positioned on the chassis for cooperation with the piston during the duty cycle to withdraw the piston from the tube during the time interval t1 - t2 and to advance the piston toward the tube during the time interval t2 - t3; an upstream cam affixed to the camshaft and positioned on the chassis for cooperation with the upstream pincher to open the upstream pincher during the time interval t1 - t2; a downstream cam affixed to the camshaft and positioned on the chassis for cooperation with the downstream pincher to open the downstream pincher during the time interval t2 - t3; and a torque motor mounted on the chassis and engaged with the camshaft for simultaneously rotating the piston cam, the upstream cam and the downstream cam during the duty cycle as taught by Jassawalla for the purpose of providing cams with a motor for incremental control over the members and thereby ensure that the movable members move in a desired sequence (Jassawalla, Col. 4, Lns. 37-46).
Regarding Claim 18, Anderson discloses the method of claim 17 wherein the predetermined protocol (pumping sequence, Col. 8, Lns. 58-59) establishes a plurality of sequential duty cycle operations (pumping cycle, Col. 14, Lns. 20-25) wherein each duty cycle (pumping cycle, Col. 14, Lns. 20-25) has a timeline t1-4 (pumping cycle, Col. 14, Lns. 20-25), for fluid pressure variations in the tube section (at elastomeric conduit 132, Fig. 8A). Anderson fails to explicitly disclose wherein: t0 - t1 is a time interval when both an upstream pincher and a downstream pincher are closed to begin a duty cycle; t1 - 12 is a time interval when the downstream pincher remains closed while the upstream pincher is opened and a piston is withdrawn to create pLo in the lumen to draw fluid medicament into the tube through the upstream end of the tube; 12 is a time for a pincher changeover operation; t1 - t3 is a time interval when the upstream pincher is now closed and the downstream pincher is open as the piston is advanced to create pHi in the lumen to expel fluid medicament from the tube through the downstream end of the tube; t3 - t4 is a time interval when both the upstream and the downstream pinchers are closed to end the duty cycle; and t4 = t0 to begin a new duty cycle.
Jassawalla is in the art of a medical infusion system (Col. 2, Lns. 47-50) and teaches wherein: t0 - t1 (Fig. 5 showing movable members 63, 65 at occluded position) is a time interval when both an upstream pincher (movable member 63, Fig. 3) and a downstream pincher (movable member 65) are closed (at occluded position, Fig. 5) to begin a duty cycle (as shown in Fig. 5): t1 - t2 (Fig. 5 showing movable member 65 at occluded position while movable member 63 is at fully open position as movable member 67 moves toward fully open position) is a time interval when the downstream pincher (movable member 65, Fig. 3) remains closed (at occluded position, Fig. 5) while the upstream pincher (movable member 63, Fig. 3) is opened (at fully open position, Fig. 5) and a piston (movable member 67, Fig. 3) is withdrawn (toward fully open position, Fig. 5) to create pLo (suction (negative pressure) created by the retraction of the member 67, Col. 4, Lns. 49-52) in a lumen (inside conduit means 17, Fig. 3) to draw fluid medicament (fluid from a fluid reservoir, Col. 3, Lns. 18-21) into a tube (conduit means 17) through an upstream end (at sleeve 105) of the tube (conduit means 17); t2 (Fig. 5 showing a changeover of movable member 63, movable member 65) is a time for a pincher changeover operation (as shown in Fig. 5); t2 - t3 (Fig. 5 showing movable member 63 at occluded position while movable member 65 is at fully open position as movable member 67 moves toward occluded position) is a time interval when the upstream pincher (movable member 63, Fig. 3) is now closed (at occluded position, Fig. 5) and the downstream pincher (movable member 65, Fig. 3) is open (at fully open position, Fig. 5) as the piston (movable member 67, Fig. 3) is advanced to create pHi (movable member 67 moves ... during the pumping stroke, Col. 4, Lns. 61-63) in the lumen (inside conduit means 17) to expel fluid medicament (fluid from a fluid reservoir, Col. 3, Lns. 18-21) from the tube (conduit means 17) through a downstream end (at sleeve 107) of the tube (conduit means 17); t3 - t4 (Fig. 5 showing movable member 63 and movable member 65 at occluded position) is a time interval when both the upstream (movable member 63, Fig. 3) and the downstream pinchers (movable member 65) are closed (at occluded position, Fig. 5) to end the duty cycle (as shown in Fig. 5): and t4 = t0 to begin a new duty cycle (as shown in Fig. 5). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the time line of Anderson to include wherein: t0 - t1 is a time interval when both an upstream pincher and a downstream pincher are closed to begin a duty cycle; t1 - t2 is a time interval when the downstream pincher remains closed while the upstream pincher is opened and a piston is withdrawn to create pLo in the lumen to draw fluid medicament into the tube through the upstream end of the tube; t2 is a time for a pincher changeover operation; t2 - t3 is a time interval when the upstream pincher is now closed and the downstream pincher is open as the piston is advanced to create pHi in the lumen to expel fluid medicament from the tube through the downstream end of the tube; t3 - t4 is a time interval when both the upstream and the downstream pinchers are closed to end the duty cycle; and t4 = t0 to begin a new duty cycle as taught by Jassawalla for the purpose of providing motion versus degrees of shaft rotation for movable members and thereby ensure that the system is in readiness for a next displacement stroke (Jassawalla, Col. 4, Ln. 67-Col. 5, Ln. 17).
Regarding Claim 19, modified Anderson discloses the method of claim 18. Anderson fails to explicitly disclose wherein the time interval t1 - t2 is equal to the time interval t2 - t3. 
Jassawalla is in the art of a medical infusion system (Col. 2, Lns. 47-50) and teaches wherein a time interval t1 - t2 (Fig. 5 showing movable member 65 at occluded position while movable member 63 is at fully open position as movable member 67 moves toward fully open position) is equal (as shown in Fig. 5) to the time interval t2 - t3 (Fig. 5 showing movable member 63 at occluded position while movable member 65 is at fully open position as movable member 67 moves toward occluded position). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the timeline of Anderson to include wherein the time interval t1 - t2 is equal to the time interval t2 - t3 as taught by Jassawalla for the purpose of providing movements along equal degrees of shaft rotation and thereby ensure that the members move to provide readiness for a next displacement (Jassawalla, Col. 4, Ln. 67-Col. 5, Ln. 17).
Regarding Claim 20, modified Anderson discloses the method of claim 18. Anderson further discloses wherein pLo (creating a negative pressure for refill of the pump chamber, Col. 8, Lns. 53-58) and pHi (an increased back pressure, Col. 8, Ln. 65-Col. 9, Ln. 1) are variable within their respective time intervals (an increase in indicated pressure after closing the proximal valve 122 and delaying for a flow ram dependent period of time, Col. 42, Lns. 12-15).
Regarding Claim 23, Anderson discloses the method of claim 22 wherein during a duty cycle (pumping cycle, Col. 14, Lns. 20-25), the piston (plunger 120, Fig. 31A) withdraws (as shown in Fig. 31A) when the upstream pincher (inlet valve pincher 122) and the downstream pincher (outlet valve pincher 124) are respectively open/close (as shown in Fig. 31A), and the piston (plunger 120) advances (as shown in Fig. 31D) when the upstream pincher (inlet valve pincher 122) and the downstream pincher (outlet valve pincher 124) are respectively close/open (as shown in Fig. 31D) in accordance with a timeline t1-4 (pumping cycle, Col. 14, Lns. 20-25). Anderson fails to explicitly disclose wherein: t0 - t1 is a time interval when both the upstream and the downstream pinchers are closed to begin the duty cycle; t1 - t2 is a time interval when the downstream pincher remains closed while the upstream pincher is opened and the piston is withdrawn to create pLo in the lumen to draw fluid medicament into the tube through the upstream end of the tube; t2 is a time for the pincher changeover operation; t2 - t3 is a lime interval when the upstream pincher is now closed and the downstream pincher is open as the piston is advanced to create pHi in the lumen to expel fluid medicament from the tube through the downstream end of the tube; t3 - t4 is a time interval when both the upstream and the downstream pinchers are closed to end the duty cycle; and t4 = t0 to begin a new duty cycle. 
Jassawalla is in the art of a medical infusion system (Col. 2, Lns. 47-50) and teaches wherein: t0 – t1 (Fig. 5 showing movable members 63, 65 at occluded position) is a time interval when both an upstream (movable member 63, Fig. 3) and a downstream pinchers (movable member 65) are closed (at occluded position, Fig. 5) to begin a duty cycle (as shown in Fig. 5): t1 - t2 (Fig. 5 showing movable member 65 at occluded position while movable member 63 is at fully open position as movable member 67 moves toward fully open position) is a time interval when the downstream pincher (movable member 65, Fig. 3) remains closed (at occluded position, Fig. 5) while the upstream pincher (movable member 63, Fig. 3) is opened (at fully open position, Fig. 5) and a piston (movable member 67, Fig. 3) is withdrawn (toward fully open position, Fig. 5) to create pLo (suction (negative pressure) created by the retraction of the member 67, Col. 4, Lns. 49-52) in a lumen (inside conduit means 17, Fig. 3) to draw fluid medicament (fluid from a fluid reservoir, Col. 3, Lns. 18-21) into a tube (conduit means 17) through an upstream end (at sleeve 105) of the tube (conduit means 17); t2 (Fig. 5 showing a changeover of movable member 63, movable member 65) is a time for the pincher changeover operation (as shown in Fig. 5); t2 - t3 (Fig. 5 showing movable member 63 at occluded position while movable member 65 is at fully open position as movable member 67 moves toward occluded position) is a lime interval when the upstream pincher (movable member 63, Fig. 3) is now closed (at occluded position, Fig. 5) and the downstream pincher (movable member 65, Fig. 3) is open (at fully open position, Fig. 5) as the piston (movable member 67, Fig. 3) is advanced to create pHi (movable member 67 moves ... during the pumping stroke, Col. 4, Lns. 61-63) in the lumen (inside conduit means 17) to expel fluid medicament (fluid from a fluid reservoir, Col. 3, Lns. 18-21) from the tube (conduit means 17) through a downstream end (at sleeve 107) of the tube (conduit means 17); t3 - t4 (Fig. 5 showing movable member 63 and movable member 65 at occluded position) is a time interval when both the upstream (movable member 63, Fig. 3) and the downstream pinchers (movable member 65) are closed (at occluded position, Fig. 5) to end the duty cycle (as shown in Fig. 5); and t4 = t0 to begin a new duty cycle (as shown in Fig. 5). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the timeline of Anderson to include wherein: t0 - t1 is a time interval when both the upstream and the downstream pinchers are closed to begin the duty cycle; t1 - t2 is a time interval when the downstream pincher remains closed while the upstream pincher is opened and the piston is withdrawn to create pLo in the lumen to draw fluid medicament into the tube through the upstream end of the tube; t2 is a time for the pincher changeover operation; t2 - t3 is a lime interval when the upstream pincher is now closed and the downstream pincher is open as the piston is advanced to create pHi in the lumen to expel fluid medicament from the tube through the downstream end of the tube; t3 - t4 is a lime interval when both the upstream and the downstream pinchers are closed to end the duty cycle; and t4 = t0 to begin a new duty cycle as taught by Jassawalla for the purpose of providing motion versus degrees of shaft rotation for movable members and thereby ensure that the system is in readiness for a next displacement stroke (Jassawalla, Col. 4, Ln. 67-Col. 5, Ln. 17).
Regarding Claim 24, modified Anderson discloses the method of claim 23. Anderson fails to explicitly disclose wherein the manipulator further comprises: a camshaft mounted on the chassis for rotation around an axis; a piston cam affixed to the camshaft and positioned on the chassis for cooperation with the piston during the duty cycle to withdraw the piston from the tube during the time interval t1 - t2 and to advance the piston toward the tube during the time interval t2 - t3; an upstream cam affixed to the camshaft and positioned on the chassis for cooperation with the upstream pincher to open the upstream pincher during the time interval t1 - t2; a downstream cam affixed to the camshaft and positioned on the chassis for cooperation with the downstream pincher to open the downstream pincher during the time interval t2 – t3; and a torque motor mounted on the chassis and engaged with the camshaft for simultaneously rotating the piston cam, the upstream cam and the downstream cam during the duty cycle.
Jassawalla is in the art of a medical infusion system (Col. 2, Lns. 47-50) and teaches wherein a manipulator (at cam shaft 97, Fig. 3) further comprises: a camshaft (cam shaft 97) mounted on a chassis (at housing 33, Fig. 1) for rotation around an axis (axis along cam shaft 97, Fig. 3); a piston cam (cam 95) affixed to the camshaft (cam shaft 97) and positioned on the chassis (at housing 33, Fig. 1) for cooperation with a piston (movable member 67, Fig. 3) during a duty cycle (as shown in Fig. 5) to withdraw the piston (movable member 67, Fig. 3) from a, tube (conduit means 17) during a time interval t1 - t2 (Fig. 5 showing movable member 65 at occluded position while movable member 63 is at fully open position as movable member 67 moves toward fully open position) and to advance the piston (movable member 67, Fig. 3) toward the tube (conduit means 17) during a time interval t2 - t3 (Fig. 5 showing movable member 63 at occluded position while movable member 65 is at fully open position as movable member 67 moves toward occluded position); an upstream cam (cam 91, Fig. 3) affixed to the camshaft (cam shaft 97) and positioned on the chassis (at housing 33, Fig. 1) for cooperation with the upstream pincher (movable member 63, Fig. 3) to open the upstream pincher (movable member 63) during the time interval t1 - t2 (Fig. 5 showing movable member 65 at occluded position while movable member 63 is at fully open position as movable member 67 moves toward fully open position); a downstream cam (cam 93, Fig. 3) affixed to the camshaft (cam shaft 97) and positioned on the chassis (at housing 33, Fig. 1) for cooperation with a downstream pincher (movable member 65) to open the downstream pincher (movable member 65) during the time interval t2 - t3 (Fig. 5 showing movable member 63 at occluded position while movable member 65 is at fully open position as movable member 67 moves toward occluded position); and a torque motor (driving motor 103, Fig. 3) mounted on the chassis (at housing 33, Fig. 1) and engaged with the camshaft (cam shaft 97, Fig. 3) for simultaneously rotating the piston cam (cam 95), the upstream cam (cam 91) and the downstream cam (cam 93) during the duty cycle (as shown in Fig. 5). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the manipulator of Anderson to include wherein the manipulator further comprises: a camshaft mounted on the chassis for rotation around an axis; a piston cam affixed to the camshaft and positioned on the chassis for cooperation with the piston during the duty cycle to withdraw the piston from the tube during the time interval t1 - t2 and to advance the piston toward the tube during the time interval t2 - t3; an upstream cam affixed to the camshaft and positioned on the chassis for cooperation with the upstream pincher to open the upstream pincher during the time interval t1 - t2; a downstream cam affixed to the camshaft and positioned on the chassis for cooperation with the downstream pincher to open the downstream pincher during the time interval t2 - t3; and a torque motor mounted on the chassis and engaged with the camshaft for simultaneously rotating the piston cam, the upstream cam and the downstream cam during the duty cycle as taught by Jassawalla for the purpose of providing cams with a motor for incremental control over the members and thereby ensure that the movable members move in a desired sequence (Jassawalla, Col. 4, Lns. 37-46).
Claims 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (US 5,482,438 A) in view of Jassawalla (US 4,199,307 A) and Kobayashi et al. (US 4,479,797 A), hereinafter Kobayashi.
Regarding Claim 9, modified Anderson discloses the system of claim 7. Anderson further discloses wherein each duty cycle (pumping cycle, Col. 14, Lns. 20-25) has a time duration in the range of 1-5 minutes (Fig. 38 showing a mode 1 having 20-180 sec/delivery). Anderson fails to explicitly disclose wherein the fluid medicament is insulin.
Kobayashi is in the art of a medication infusion device (Col. 1, Lns. 5-10) and teaches wherein a fluid medicament is insulin (a small-sized portable medication infusion device suitably employed as an insulin injection device, Col. 3, Lns. 64-66). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the fluid medicament of Anderson to include wherein the fluid medicament is insulin as taught by Kobayashi for the purpose of providing a medication to a small-sized portable medication infusion device and thereby ensure that the device is suitably employed for medication injection (Kobayashi, Col. 3, Lns.64-66).
Regarding Claim 25, modified Anderson discloses the method of claim 24. Anderson further discloses wherein each duty cycle (pumping cycle, Col. 14, Lns. 20-25) has a time duration in the range of 1-5 minutes (Fig. 38 showing a mode 1 having 20-180 sec/delivery), and wherein pHi (an increased back pressure, Col. 8, Ln. 65-Col. 9, Ln. 1) is greater than pLo (pHi > pLo) (creating a negative pressure for refill of the pump chamber, Col. 8, Lns. 53-58) and the difference between pHi (an increased back pressure, Col. 8, Ln. 65-Col. 9, Ln. 1) and pLo (creating a negative pressure for refill of the pump chamber, Col. 8, Lns. 53-58) is less than 5 psi (pHi - pLo < 5 psi) (it is determined whether the pump chamber pressure is greater than or equal to three psi above the inlet line pressure, Col. 36, Lns. 48-50). Anderson fails to explicitly disclose wherein the fluid medicament is insulin.
Kobayashi is in the art of a medication infusion device (Col. 1, Lns. 5-10) and teaches wherein a fluid medicament is insulin (a small-sized portable medication infusion device suitably employed as an insulin injection device, Col. 3, Lns. 64-66). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the fluid medicament of Anderson to include wherein the fluid medicament is insulin as taught by Kobayashi for the purpose of providing a medication to a small-sized portable medication infusion device and thereby ensure that the device is suitably employed for medication injection (Kobayashi, Col. 3, Lns. 64-66).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (US 5,482,438 A) in view of Kobayashi (US 4,479,797 A).
Regarding Claim 16, Anderson discloses the system of claim 10. Anderson further discloses wherein each duty cycle (pumping cycle, Col. 14, Lns. 20-25) has a time duration in the range of 1-5 minutes (Fig. 38 showing a mode 1 having 20-180 sec/delivery). Anderson fails to explicitly disclose wherein the fluid medicament is insulin.
Kobayashi is in the art of a medication infusion device (Col. 1, Lns. 5-10) and teaches wherein a fluid medicament is insulin (a small-sized portable medication infusion device suitably employed as an insulin injection device, Col. 3, Lns. 64-66). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the fluid medicament of Anderson to include wherein the fluid medicament is insulin as taught by Kobayashi for the purpose of providing a medication to a small-sized portable medication infusion device and thereby ensure that the device is suitably employed for medication injection (Kobayashi, Col. 3, Lns. 64-66).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783